Citation Nr: 0318554	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-01 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a heart disorder.  

3.  Entitlement to service connection for a bilateral knee 
disorder to include degenerative joint disease.  

4.  Entitlement to service connection hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, the veteran's wife, and [redacted]
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


REMAND

On April 2, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should contact Thomas S. 
Satterwhite, D.C., and request that he 
forward copies of all available clinical 
documentation pertaining to his treatment 
of the veteran for incorporation into the 
record.  

2.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes to determine the 
nature and etiology of the veteran's 
hypertension and heart disability.  All 
indicated tests and studies should be 
completed.  Send the claims folder to the 
examiner for review.  After completion of 
the examination and a review of the 
veteran's history as contained in his 
medical records, the examiner should 
attempt to express the following 
opinions: a) does the veteran currently 
have hypertension?  b) if the veteran is 
found to currently have hypertension, is 
it as likely as not that this 
hypertension developed as a result of 
active service?  Why or why not?  c) does 
the veteran currently have a heart 
disability?  If so, what is the diagnosis 
of this disability?  d) if the veteran is 
found to have a current heart disability, 
is it as likely as not that this 
disability has developed as the result of 
his hypertension?  Why or why not?  e) if 
the veteran is found to have a current 
heart disability that is not the result 
of hypertension, is it as likely as not 
that this disability developed as a 
result of active service?  Why or why 
not?  The reasons and bases for all 
opinions should be explained in full.  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes to determine the 
nature and etiology of the veteran's 
current nature and etiology of the 
veteran's bilateral knee disabilities.  
All indicated tests and studies should be 
completed.  Send the claims folder to the 
examiner for review.  After completion of 
the examination and a review of the 
veteran's history as contained in his 
medical records, the examiner should 
attempt to express the following 
opinions: a) does the veteran currently 
have a disability of one or both knees?  
If so, what is the diagnosis of each 
disability?  b) if the veteran is found 
to have a current disability of either or 
both knees, is it as likely as not that 
this disability has developed as the 
result of active service?  Why or why 
not?  The reasons and bases for all 
opinions should be explained in full.  

4.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes to determine the 
nature and etiology of the veteran's 
claimed hearing loss.  All indicated 
tests and studies should be conducted.  
Send the claims folder to the examiner 
for review.  After completion of the 
examination and a review of the veteran's 
history as contained in his medical 
records, the examiner should attempt to 
express the following opinions:  a) does 
the veteran currently have chronic 
hearing loss of one or both ears?  b) if 
the veteran is found to have a current 
hearing loss of one or both ears, is it 
as likely as not that his hearing loss 
developed as the result of active 
service?  Why or why not?  The reasons 
and bases for all opinions should be 
explained in full.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


